Exhibit 10.11

CASH COLLATERAL PLEDGE AND SECURITY AGREEMENT

This CASH COLLATERAL PLEDGE AND SECURITY AGREEMENT dated as of December 17, 2010
(this “Agreement”) is executed by and between TNP SRT SECURED HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”) and KEYBANK NATIONAL
ASSOCIATION, a national banking association in its capacity as Agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower is the owner of the account(s) with KeyBank National
Association, a national banking association, as depository (in such capacity,
“KeyBank”) as described on Exhibit A attached hereto, as such account may be
amended, substituted, or replaced from time to time (collectively the
“Accounts”);

WHEREAS, the Agent and the other Lenders party to the Credit Agreement have
agreed to make a loan to the Borrower in the maximum principal amount of
Thirty-Five Million and 00/100 Dollars ($35,000,000.00) (the “Loan”), as
provided in that certain Revolving Credit Agreement of even date herewith, as
may be amended from time to time (the “Credit Agreement”) and other loan
documents of even date herewith, as may be amended from time to time (the “Loan
Documents”);

WHEREAS, in order to induce the Agent and Lenders to make the Loan, the Borrower
has agreed to enter into this Agreement and to pledge the Accounts as additional
collateral for the Loan; and

WHEREAS, capitalized terms used herein, which are not defined herein, will have
the same meaning as provided in the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and of the making of the Loan by the Agent and Lenders, the
parties hereto agree as follows:

SECTION 1. Pledge. In order (i) to secure the due and punctual payment and
performance of the obligations and indebtedness of the Borrower under the Loan
Documents; (ii) to secure the due and punctual payment and performance of all
obligations of the Borrower contained herein; (iii) to secure the due and
punctual payment and performance of all obligations of Borrower under any
Hedging Agreement; and (iv) to secure the due and punctual payment and
performance of all other indebtedness, liabilities, and obligations of the
Borrower to the Agent, of every kind and description, whether direct, indirect,
or contingent, whether now or hereinafter existing and howsoever evidenced or
arising (all of the foregoing are hereafter collectively called the
“Obligations”), Borrower, as debtor, hereby pledges, hypothecates, assigns,
transfers, sets over unto the Agent, as secured party, and directs KeyBank to
hold for the benefit of the Agent, and hereby grants to the Agent, a security
interest in, the following (all of which shall be collectively called the
“Collateral”):



--------------------------------------------------------------------------------

(i) the Accounts (including, without limitation, the Distribution Account and
the Property Acquisition Account) and all of the Borrower’s right, title and
interest therein, all certificates (if any) representing the Accounts, and all
cash, certificates, interest, dividends, deposits, deposit accounts,
instruments, credits, investments, claims, contract rights, chattel paper
(whether tangible or electronic), money market certificates, repurchase
agreements, savings instruments, securities, securities entitlements, investment
property, commercial paper, letter-of-credit rights (whether or not the letter
of credit is evidenced by a writing), commercial tort claims, general
intangibles and other property at any time and from time to time now or
hereafter in the Accounts and all such property received, receivable or
otherwise distributed in respect of, in substitution or in exchange for, or in
replacement of the foregoing, and all supporting obligations; and

(ii) all proceeds of the foregoing.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
privileges and preferences appertaining or incidental thereto, unto the Agent,
its successors and assigns, forever, subject, however, to the terms, covenants
and conditions hereinafter set forth.

The parties acknowledge that a portion of the funds in the Distribution Account
may consist of proceeds from Equity Issuances by TNP REIT (“Equity Raise
Proceeds”). The parties further acknowledge that prospective investors
(“Subscribers”) are subscribing to purchase Equity Interests in TNP REIT.
Subscribers deposit subscription payments for such Equity Interests
(“Subscription Payments”) with TNP REIT, and such subscriptions are contingent
upon their acceptance by TNP REIT. Notwithstanding anything set forth herein to
the contrary, Agent specifically acknowledges and agrees that its security
interest in the Equity Raise Proceeds in the Distribution Account is expressly
subordinate to the right of the Subscribers to receive refunds of their
Subscription Payments in the event that their subscriptions are rejected by TNP
REIT; provided, however, that within five (5) days after a subscription is
rejected by TNP REIT it must inform Agent in writing of such rejection and the
amount of the related refund. Such Subscription Payments relating to
subscriptions rejected by TNP REIT are hereinafter referred to as “Rejected
Subscription Payments”.

SECTION 2. Representations and Warranties. Borrower hereby represents and
warrants as follows:

 

  (a)

As of the date funds are first placed in the Accounts, Borrower will be, and
shall continue to be, the owner of the Collateral free and clear of all pledges,
liens, security interests and other encumbrances of every nature whatsoever
(except in favor of Agent and except for the right of the Subscribers to receive
refunds of their Subscription Payments in the event that their subscriptions are
rejected by TNP REIT).

 

  (b)

As of the date funds are first placed in the Accounts, Borrower has the full
right, power and authority to pledge the Collateral and to grant the security
interest in the Collateral as herein provided, subject to the right of the

 

- 2 -



--------------------------------------------------------------------------------

 

Subscribers to receive refunds of their Subscription Payments in the event that
their subscriptions are rejected by TNP REIT.

 

  (c)

The execution, delivery and performance of this Agreement by Borrower will not
violate any provision of any law, rule, or regulation or result in the violation
of any mortgage, deed of trust, indenture, material contract, instrument,
agreement, judgment, decree, order, statute, rule or regulation to which
Borrower is subject or by which it or any of its property is bound.

 

  (d)

From and after the date funds are first placed in the Accounts, Borrower shall
not suffer or permit any lien or encumbrance to exist on or with respect to the
Collateral (except in favor of Agent and except for the right of the Subscribers
to receive refunds of their Subscription Payments in the event that their
subscriptions are rejected by TNP REIT).

 

  (e)

This Agreement constitutes the legal, valid and binding obligation of Borrower
in accordance with the terms hereof and has been duly authorized, executed and
delivered.

 

  (f)

As of the date funds are first placed in the Accounts, subject to the right of
the Subscribers to receive refunds of their Subscription Payments in the event
that their subscriptions are rejected by TNP REIT, this Agreement will create a
valid and perfected first priority security interest in and pledge of the
Collateral enforceable against all third parties, and all action required to
perfect fully the security interest so contemplated will have been taken and
completed.

SECTION 3. Withdrawal of Funds; Appointment of Agents. The Accounts may be
established due to the requirements of Section 5.20 of the Credit Agreement. The
exact title of the Accounts should be substantially similar to that set forth on
Exhibit A hereto. The Accounts shall be subject to withdrawal by order only of
such officers and agents of the Agent as the Agent may designate from time to
time for the purposes described herein and in the Loan Documents and Borrower
shall not have the right to withdraw any funds from such Accounts unless so
permitted, provided, however, that at such time as the Agent determines that any
applicable conditions set forth in the Credit Agreement are satisfied, Borrower
may request that monies be released from the Accounts and the Agent shall
promptly release said monies to Borrower. The Agent shall have the right to
appoint one or more agents for the purpose of retaining physical possession of
the certificates or instruments representing or evidencing any of the
Collateral, endorsed or assigned in blank or in favor of the Agent or any
nominee or nominees of the Agent or an agent appointed by the Agent. In
addition, the Agent shall at all times have the right to exchange certificates
or instruments representing or evidencing Collateral for certificates of
instruments of smaller or larger denominations for any purpose consistent with
its performance of this Agreement.

SECTION 4. Investments. The Accounts shall be interest-bearing segregated
accounts entitled as set forth on Exhibit A hereto or a reasonably similar
title. This Collateral shall be invested in interest-bearing investments in the
Agent’s discretion (and with Borrower’s reasonable

 

- 3 -



--------------------------------------------------------------------------------

approval, provided no Event of Default then exists and is continuing). All
interest earned shall automatically become part of the Collateral. Agent may
transfer Collateral into its name or that of its nominee and may receive the
income and any distributions thereon to hold the same as collateral for the
Obligations, only after an Event of Default has occurred and is continuing.

SECTION 5. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an event of default hereunder:

 

  (a)

default by Borrower in the observance or performance of any covenant or
agreement herein contained which shall remain uncured thirty (30) days after the
Agent has sent written notice of such default to the Borrower provided, however,
if the failure cannot be corrected within said thirty (30) days, the Agent will
not unreasonably withhold its consent to an extension of such time if corrective
action is instituted by the Borrower within said thirty (30) days and is being
diligently pursued until such failure is corrected but in any event not more
than one hundred twenty (120) days, or breach by Borrower of any material
representation or warranty herein contained at the time made; or

 

  (b)

the occurrence of any “Event of Default” as defined in any of the Loan Documents
or under any other agreement now or hereafter evidencing or securing any of the
Obligations; or

 

  (c)

the making of any levy, seizure, or attachment of any of the Collateral that is
not dismissed or bonded over (to Agent’s reasonable satisfaction) within thirty
(30) days; or

 

  (d)

except upon payment in full of the Obligations, and other than because of
Agent’s gross negligence or willful misconduct, this Agreement shall at any time
for any reason cease to be in full force and effect or shall be declared to be
null and void, or the validity or enforceability thereof shall be contested by
the Borrower, or the Borrower shall deny that it has any liability or obligation
hereunder.

SECTION 6. Remedies upon Default. If an Event of Default shall have occurred and
be continuing, then in addition to exercising any rights and remedies of a
pledgee under the law in effect in the Commonwealth of Massachusetts the Agent
may without further notice or demand upon the Borrower:

 

  (a)

apply to the Obligations all or any part of the Collateral and proceeds thereof,
whether before or after maturity of the Collateral and without regard to whether
any penalty or premium may result from the liquidation of Collateral prior to
its maturity (which liquidation the parties hereto agree shall constitute a
commercially reasonable disposition of collateral); or

 

- 4 -



--------------------------------------------------------------------------------

 

  (b)

exercise any one or more of the rights and remedies of a secured party afforded
by the Uniform Commercial Code, as from time to time in effect in the
Commonwealth of Massachusetts or afforded by other applicable law. Agent shall
give Grantor at least the greater of the minimum notice required by law or ten
(10) days’ prior written notice of the date, time and place of any public sale
thereof, or of the time after which any private sale or any other intended
disposition is to be made, which notice shall be given in any manner permitted
for notices under the Loan Documents.

Expenses of enforcing the Agent’s rights hereunder including, but not limited
to, preparation for sale, selling or the like and Agent’s reasonable attorneys’
fees, and other legal expenses shall be payable by Borrower and shall be secured
hereby and by the Loan Documents.

SECTION 7. Use of the Accounts. The Accounts may be used for the payment of all
normal service fees, maintenance fees, and transaction charges relating to the
Collateral and as otherwise provided in the Credit Agreement and in Section 3
hereof.

SECTION 8. Exoneration, Indemnity. Neither the Agent, nor any director, officer,
agent, or employee of the Agent, shall be liable to Borrower for any decline in
value of any investment, loss thereon as a result of a disposition thereof or
otherwise prior to payment by the issuer or obligor, or any action taken or
omitted to be taken by it or them hereunder in connection herewith, except for
its or their own gross negligence or willful misconduct; nor shall the Agent be
responsible for the validity, effectiveness or sufficiency hereof or of any
document or security furnished pursuant hereto or in connection herewith. The
Agent shall be entitled to rely on any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons. Borrower agrees to defend, indemnify and hold harmless
the Agent, and/or agent of the Agent from and against any and all liability
incurred by the Agent (or such agent) hereunder or in connection herewith,
unless such liability shall be due to willful misconduct or gross negligence on
the part of the Agent or such agents.

SECTION 9. The Agent Appointed Attorney-in-Fact. Borrower hereby appoints the
Agent as Borrower’s attorney-in-fact (which power of attorney shall be
exercisable during the continuance of an Event of Default) for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument which it may deem reasonably necessary or advisable to
accomplish the purposes hereof that Borrower does not promptly take or execute,
which appointment is irrevocable and coupled with an interest, but such agency
conferred by Borrower upon the Agent shall be automatically revoked upon payment
in full of the Obligations. Without limiting the generality of the foregoing,
the Agent shall have the right and power to receive, endorse and collect all
checks and other orders for the payment of money made payable to Borrower
representing any dividend, interest payment or other distribution payable or
distributable in respect of the Collateral or any part thereof and to give full
discharge for the same.

SECTION 10. No Waiver; Cumulative Remedies. No failure on the part of the Agent
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy by the Agent preclude any other further exercise
thereof or the exercise of any other right, power or

 

- 5 -



--------------------------------------------------------------------------------

remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The Agent shall not be required to marshal any present
or future collateral security for (including but not limited to this Agreement
and the Collateral), or other assurances of payment of, the Obligations or any
of them, or to resort to such collateral security or other assurances of payment
in any particular order.

SECTION 11. Notices. All communications and notices hereunder shall be given in
accordance with the Credit Agreement, or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section. All notices,
requests, demands and other communications provided for hereunder shall be
effective upon receipt or refusal to accept delivery.

SECTION 12. Further Assurances. Borrower agrees to do such further act and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Agent may at any time reasonably request in
connection with the administration or enforcement of this Agreement or related
to the Collateral or any part thereof or in order better to assure and confirm
unto the Agent its rights, powers and remedies hereunder. Borrower hereby
consents and agrees that the issuers of or obligors in respect of the Collateral
or any registrar or transfer agent or trustees for any of the Collateral shall
be entitled to accept the provisions hereof as conclusive evidence of the right
of the Agent to after the occurrence and continuation of an Event of Default
effect any transfer pursuant to Sections 4 and 6 hereof, notwithstanding any
other notice or direction to the contrary heretofore or hereafter given by
Borrower or any other person to any of such issuers or obligors or to any such
registrar or transfer agent or trustees.

SECTION 13. Release of Collateral. If the Obligations are paid in full, then the
Agent shall promptly release to Borrower any remaining Collateral.

SECTION 14. Binding Agreement; Assignment. This Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
Borrower shall not be permitted to assign this Agreement or any interest herein
or in the Collateral, or any part hereof.

SECTION 15. Miscellaneous. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts. Neither this Agreement nor any provisions hereof
may be amended, modified, waived, discharged or terminated orally nor may any of
the Collateral be released or the pledge or the security interest created hereby
extended, except by an instrument in writing signed by a duly authorized officer
of the Agent. The Section headings used herein are for convenience of reference
only and shall not define or limit the provisions of this Agreement.

SECTION 16. Severability. In case any lien, security interest or other right of
any part hereto shall be held to be invalid, illegal or unenforceable, such
invalidity, illegality and/or unenforceability shall not affect any other lien,
security interest or other right granted hereby.

SECTION 17. Costs, Expenses and Taxes. Borrower agrees to pay on demand all
reasonable costs and expenses actually incurred by the Agent in connection with
the preparation

 

- 6 -



--------------------------------------------------------------------------------

execution, delivery, administration, and enforcement of this Agreement and any
related documents.

SECTION 18. Concerning Revised Article 9 of the Uniform Commercial Code.

(a) Perfection by Filing. The Agent may at any time and from time to time, file
financing statements, continuation statements and amendments thereto which
contain any other information required by Part 5 of Article 9 of the Uniform
Commercial Code as in effect in the state of organization of Borrower (“Article
9”) for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether the Borrower is an
organization, the type of organization and any organization identification
number issued to the Borrower. Borrower agrees to furnish any such information
to the Agent promptly upon request. Any such financing statements, continuation
statements or amendments may be signed by the Agent on behalf of Borrower and
may be filed at any time in any jurisdiction whether or not Article 9 is then in
effect in that jurisdiction.

(b) Other Perfection, etc. Borrower shall at any time and from time to time,
whether or not Article 9 is in effect in any particular jurisdiction, take such
steps as the Agent may reasonably request for the Agent (i) to obtain an
acknowledgement, in form and substance satisfactory to the Agent, of any bailee
having possession of any of the Collateral that the bailee holds such Collateral
for the Agent, (ii) to obtain “control” of any investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such terms are
defined in Article 9) with any agreements establishing control to be in form and
substance satisfactory to the Agent, and (iii) otherwise to insure the continued
perfection and priority of the Agent’s security interest in any of the
Collateral and of the preservation of its rights therein, whether in
anticipation and following the effectiveness of Article 9 in any jurisdiction.

(c) Savings Clause. Nothing contained in this Section 18 shall be construed to
narrow the scope of the Agent’s security interest in any of the Collateral or
the perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of the Agent hereunder except (and then
only to the extent) mandated by Article 9 to the extent then applicable.

(The next page is the signature page.)

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Cash Collateral Pledge
and Security Agreement to be duly executed as an instrument under seal as of the
date first above written.

 

BORROWER:

TNP SRT SECURED HOLDINGS, LLC, a

Delaware limited liability company

By:  

TNP Strategic Retail Operating Partnership, L.P.,

its sole member

  By:  

TNP Strategic Retail Trust, Inc., its general

partner

    By:  

/s/ Christopher Cameron

    Print Name: Christopher Cameron     Title: CFO-SRT, REIT AGENT:

KEYBANK NATIONAL ASSOCIATION, a

national banking association, as Agent

By:  

/s/ Christopher T. Neil

 

Christopher T. Neil, Senior Relationship

Manager